DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-17, and 19-20  of U.S. Patent No. (11/451,568, hereinafter refers as ‘568). 
Regarding claim 1, the claim limitation of “receiving an input dataset; using a machine learning model to determine a model score for each data record of at least a portion of the input dataset; determining monitoring values, wherein each monitoring value is associated with a measure of similarity between comparing (i) a histogram of model scores for those data records of the input dataset within a corresponding moving reference window and (ii) a histogram of model scores for those data records of the input dataset within a corresponding moving target window; and outputting the determined monitoring values” corresponds to claim limitation of “receiving an input dataset; using a machine learning model to determine a model score for each data record of at least a portion of the input dataset; determining monitoring values, wherein each monitoring value is associated with a measure of similarity between model scores for those data records of the input dataset within a corresponding moving reference window and model scores for those data records of the input dataset within a corresponding moving target window; [[and]] in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold; and outputting the determined monitoring values” of claim 1 of ‘568.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is met by claim 1 of ‘568.
Regarding claim 2, the claim limitation is same as the claim limitation of claim 2 of ‘568.
Regarding claim 3, the claim limitation is same as the claim limitation of claim 4 of ‘568.
Regarding claim 5, the claim limitation is same as the claim limitation of claim 5 of ‘568.
Regarding claim 6, the claim limitation is same as the claim limitation of claim 6 of ‘568.
Regarding claim 7, the claim limitation is same as the claim limitation of claim 7 of ‘568.
Regarding claim 8, the claim limitation is same as the claim limitation of claim 8 of ‘568.
Regarding claim 9, the claim limitation is same as the claim limitation of claim 9 of ‘568.
Regarding claim 10, the claim limitation is same as the claim limitation of claim 10 of ‘568.
Regarding claim 11, the claim limitation is same as the claim limitation of claim 11 of ‘568.
Regarding claim 12, the claim limitation is same as the claim limitation of claim 12 of ‘568.
Regarding claim 13, the claim limitation is same as the claim limitation of claim 13 of ‘568.
Regarding claim 14, the claim limitation is same as the claim limitation of claim 14 of ‘568.
Regarding claim 15, the claim limitation is same as the claim limitation of claim 15 of ‘568.
Regarding claim 17, the claim limitation is same as the claim limitation of claim 16 of ‘568.
Regarding claim 18, the claim limitation is same as the claim limitation of claim 17 of ‘568.

Regarding claim 19, the claim limitation of “receive an input dataset; use a machine learning model to determine a model score for each data record of at least a portion of the input dataset;
determine monitoring values, wherein each monitoring value is associated with a measure of similarity comparing (i) a histogram of model scores for those data records of the input dataset within a corresponding moving reference window and (ii) a histogram of model scores for those data records of the input dataset within a corresponding moving target window; and a memory coupled to the processor and configured to provide the processor with instructions” corresponds to claim limitation of “receive an input dataset; use a machine learning model to determine a model score for each data record of at least a portion of the input dataset; determine monitoring values, wherein each monitoring value is associated with a measure of similarity between model scores for those data records of the input dataset within a corresponding moving reference window and model scores for those data records of the input dataset within a corresponding moving target window; in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold; and output the determined monitoring values; and a memory coupled to the processor and configured to provide the processor with instructions” of claim 19 of ‘568.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is met by claim 19 of ‘568.

Regarding claim 20, the claim limitation of “receiving an input dataset; using a machine learning model to determine a model score for each data record of at least a portion of the input dataset; determining monitoring values, wherein each monitoring value is associated with a measure of similarity comparing (i) a histogram of model scores for those data records of the input dataset within a corresponding moving reference window and (ii) a histogram of model scores for those data records of the input dataset within a corresponding moving target window; and outputting the determined monitoring values” corresponds to claim limitation of “receiving an input dataset; using a machine learning model to determine a model score for each data record of at least a portion of the input dataset; determining monitoring values, wherein each monitoring value is associated with a measure of similarity between model scores for those data records of the input dataset within a corresponding moving reference window and model scores for those data records of the input dataset within a corresponding moving target window; in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold; and outputting the determined monitoring values” of claim 20 of ‘568.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is met by claim 20 of ‘568.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “wherein the measure of similarity includes Jensen Shannon divergence and determining the monitoring values includes summing individual divergence contributions for each bin.”
As to the art of record, Prenger et al. reference discloses the concept of malicious relay communication in the network. However, Prenger et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Cantrell reference discloses the concept of a system to detect anomalies in the to train anomaly detection model. However, Cantrell does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Li et al. reference discloses the concept of a system to monitor time series data based on modeling. However, Li et al. does not teach with respect to the entire or combination claim limitation stated as above.
Regarding claim 16 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold.”
As to the art of record, Prenger et al. reference discloses the concept of malicious relay communication in the network. However, Prenger et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Cantrell reference discloses the concept of a system to detect anomalies in the to train anomaly detection model. However, Cantrell does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Li et al. reference discloses the concept of a system to monitor time series data based on modeling. However, Li et al. does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425